Case 2:19-cr-00877-CCC Document 48 Filed 02/14/20 Page 1 of 1 PagelD: 1039
UNITED STATES DISTRICT COURT

for the

District of New Jersey

MAGISTRATE'S COURTROOM MINUTES

UNITED STATES OF AMERICA
Plaintiff

v.

JOBADIAH SINCLAIR WEEKS
Defendant

 

PROCEEDINGS: _Bail Hearing

{_] COMPLAINT
ADVISED OF RIGHTS
WAIVER OF COUNSEL

(__] APPT. OF COUNSEL: AFPD oh

[__] WAIVER OF HRG: PRELIM REMOVAL

[__] CONSENT TO MAGISTRATE'S JURISDICTION

{_] PLEAENTERED: [| GUILTY_["_] NOT GUILTY
[_] PLEA AGREEMENT

[_] RULE 11 FORM

(__] FINANCIAL AFFIDAVIT EXECUTED

[W] OTHER; Exhibits entered

Order to follow

HEARING SET FOR:

[_] PRELIMINARY/REMOVAL HRG,
L_] DETENTION/BAIL HRG.

[J TRIAL: [~~] court [Jury
(__] SENTENCING

[__] OTHER:

 

APPEARANCES:
AUSA: Jamie Hoxie and David Feder

AFPDICJA/RETAINED: Simon Gaugush and Adam Schwartz

 

PO/PTSO:

 

INTERPRETER

Language:

TIME COMMENCED: _ !9:14
TIME TERMINATED: 2:40
CD NO: ECR

MAGISTRATE JUDGE: _Michael A. Hammer

19-cr-877
2/14/2020

CASE NO.
DATE OF PROCEEDINGS:

 

 

DATE OF ARREST:

 

[_] TEMPORARY COMMITMENT
E | DETENTION WITH RIGHT TO MAKE A BAIL APPLICATION AT A
LATER TIME
COMMITMENT TO ANOTHER DISTRICT
BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
[_] BAIL SET:
UNSECURED BOND
SURETY BOND SECURED BY CASH/PROPERTY
TRAVEL RESTRICTED
REPORT TO PRETRIAL SERVICES
DRUG TESTING AND/OR TREATMENT
CJ MENTAL HEALTH TESTING AND/OR TREATMENT
CL] SURRENDER AND/OR OBTAIN NO PASSPORT
SEE ORDER SETTING CONDITIONS OF RELEASE FOR
ADDITIONAL CONDITIONS

 

DATE:
DATE:
DATE:
DATE:
DATE:

 

J. Baker
DEPUTY CLERK

 
